DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed May 5, 2022 is acknowledged and has been entered.  Claims 1, 5, 6, 14, 17, 20-22, 25, and 45 have been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 1, 3-5, 14, and 17, drawn to a method of treating cancer in a subject.
	Additionally, Applicant elected the species of the invention in which the peptide to which the TCR of the CTLs bind is one that comprises an epitope presented on a class I MHC molecule having the amino acid sequence of SEQ ID NO: 17 (KARAKKDELR).

3.	Claims 1, 3-8, 12, 14, 17, 20-25, 45-48, and 56 are pending in the application.  Claims 6-8, 12, 20-25, 45-48, and 56 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2021.

4.	Claims 1, 3-5, 14, and 17 have been examined.

Information Disclosure Statement
5.	The information disclosure filed May 5, 2022 has been considered.  An initialed copy is enclosed.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 1, 3-5, 14, and 17 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/IB2017/000849), namely May 23, 2017.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed November 5, 2021.

Specification
8.	The disclosure is objected to for the following reason:  The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Sequences appearing in the specification and/or drawings must be identified by sequence identifier in accordance with 37 C.F.R. 1.821(d).  According to 37 CFR § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers.  See MPEP § 2422.01.
In this instance, there is multiple sequences disclosed throughout the specification, which is also not identified by a sequence identification number (see, e.g., paragraphs [0018], [0099], [00100], and [00101] of the substitute specification filed May 5, 2022; Table 2 at pages 37 and 38; and Table 3 at pages 38 and 39).  
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

9.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Example of such improperly demarcated trademarks appearing in the specification include GenBank™ (see, e.g., paragraph [0098] of the substitute specification filed May 5, 2022) and BiaCore™ (see, e.g., paragraph [0061]).
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 1, 3-5, 14, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 7 of the amendment filed May 5, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are directed to a method of treating “CMV-associated” cancer in any given subject (either a human or a non-human) comprising administering to the subject a composition comprising cytotoxic T lymphocytes (CTLs) comprising a T cell receptor (TCR) that specifically binds to a class I MHC complex comprising a peptide comprising an epitope1 having the amino acid sequence of KARAKKDELR (SEQ ID NO: 1).  
The CTLs that are administered to the subject in order to treat the cancer are capable of binding to a class I MHC complex comprising a peptide comprising an epitope having the amino acid sequence of KARAKKDELR, but the cancer that afflicts the subject need not be a type of cancer that is characterized by the expression of a peptide comprising an epitope having the amino acid sequence of KARAKKDELR.  In fact, since Applicant has remarked, “[the] epitopes defined in the pending claims are not cancer or tumor antigens” (page 8 of the amendment filed May 5, 2022), it seems that the cancer cells do not express the CMV antigen from which the peptides are derived.2  If the cancer does not express this peptide, the MHC complexes presented by the cancer cell at its surface will not display an epitope of this peptide; and if this is the case it is not reasonably expected that the CTLs that are administered to the subject will be effective to treat the cancer in the subject.  Furthermore it is not evident which cells are targeted for destruction by the CTLs, if not the cancer cells, or why targeting non-cancer cells in the subject should ever be expected to “treat” the disease in the subject.  
The claims have been amended to recite the method is intended for use in treating “CMV-associated cancer” but it is unclear which types of cancer are regarded as being associated with CMV and moreover it is unclear how a cancer that is to be treated using the claimed invention must be said to be “associated” with CMV.  
Notably the specification does not describe “CMV-associated cancer” with any clarity or particularity, as it is only mentioned in paragraph [0006] that “there is a great need for new and improved methods and compositions for the treatment of CMV and CMV-associated cancers” and otherwise the specification does not appear to describe or even refer specifically to “CMV-associated cancer” or the treatment of such using the disclosed invention.  Here it is aptly noted that according to the disclosure in paragraph [0040] “treating” a disease (e.g., cancer) in a subject is to be understood as referring to “a pharmaceutical treatment, e.g., the administration of a drug, such that at least one symptom of the disease is decreased or prevented from worsening.”  It follows then that in order to adequately describe the claimed invention with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so to satisfy the written description requirement set forth under 35 U.S.C. § 112(a), the disclosure should minimally describe the practice of the invention (i.e., the administration of a composition comprising CTLs that specifically bind to a class I MHC complex comprising a peptide comprising an epitope derived from an antigenic protein encoded by CMV (e.g., the epitope of SEQ ID NO: 1), wherein as a result of the administration of the composition to the subject it was found that “at least one symptom of the disease [was] decreased or prevented from worsening”.  Yet, it does not appear that the specification describes the treatment of any given type of cancer, i.e., that is said or recognized as being associated with CMV or otherwise, by administering to a subject a composition comprising CTLs that specifically bind to a class I MHC complex comprising a peptide comprising an epitope derived from an antigenic protein encoded by CMV or more particularly the epitope having the amino acid sequence of KARAKKDELR (SEQ ID NO: 1). 
Given these facts, it is submitted that the specification in large part amounts only to a disclosure of Applicant’s hypothesis that the administration of a composition comprising CTLs comprising TCRs that specifically recognize to a class I-MHC-restricted epitope of a CMV peptide (e.g., the peptide of SEQ ID NO: 1) can be effectively used to treat any given type of “CMV-associated cancer” in any given subject; and as such the claims and the accompanying disclosure merely represent an invitation to others to finish the inventive process.    
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In addition Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this case, considering the fact that the specification does not describe the practice of the claimed invention to achieve the claimed therapeutic objective of treating any given “CMV-associated cancer” in any given subject with any clarity and particularity, it is submitted that at best it might only seem obvious to try and practice the claimed invention, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Turning to another related issue, according to the disclosure in Table 2 at page 34 of the specification, the epitope having the amino acid sequence KARAKKDELR (SEQ ID NO: 1) is HLA-A31-restricted.  So unless the subject is HLA-A31+ it should not be presumed that this epitope will be presented by HLA complexes on the surface of cancer cells (or other cells) in the subject; but if the cells do not present HLA complexes displaying this epitope the CTLs that are administered to the subject are not reasonably expected to be effective to treat the cancer in the subject.3  To be clear, there is no factual evidence disclosed by this application that reasonably indicates that the claimed invention might ever be used to treat a “CMV-associated cancer” in any given subject because it cannot be presumed a priori that a peptide consisting of the amino acid sequence of SEQ ID NO: 1 will be presented as part of class I MHC complexes in non-humans or even in humans if the humans do not express HLA-A31.  Rather it would be necessary to empirically determine if the peptide of SEQ ID NO: 1 binds to MHC molecules other than HLA-A31.4  The very same may be said of any of the other peptides to which the claims are directed since it appears that all are only described as binding to human HLA molecules and not the MHC molecules of any other animals (e.g., mice, dogs, cats).5  For these reasons it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the claimed invention.   
Applicant has argued that “peptides can be promiscuous with respect to the HLA haplotypes to which they bind” (page 8 of the amendment filed May 5, 2022).  This argument is not persuasive.  Although it might be found that the peptide of SEQ ID NO: 1 binds to an HLA molecule other than HLA-A31, it cannot be predicted if this is the case or to which other HLA molecules (or other MHC molecules in non-human subjects) the peptide is restricted.  Furthermore, contrary to Applicant’s contentions, the claimed invention would not be practiced because artisans of skill in the art understand the importance of “matching” – and this is evident given Applicant’s disclosure, which indicates that the experiments described were performed using cells acquired from individuals having appropriately “matched” HLA haplotypes (i.e., if the peptide used is HLA-A31-restricted then cells were acquired from HLA-A31-positive individuals).6  
Turning to other issues, the CTLs that are administered to the subject in order to treat the cancer in the subject are capable of binding to a class I MHC complex comprising a peptide comprising an epitope having the amino acid sequence of KARAKKDELR (SEQ ID NO: 1), but it does not appear that this application describes at least a substantial number of peptides comprising an epitope having the amino acid sequence of KARAKKDELR.  In fact it appears that the specification may only describe a single peptide comprising the amino acid sequence of KARAKKDELR, which may be said to be a peptide comprising an epitope having the amino acid sequence of KARAKKDELR, namely 1E-1.  Because the peptides to which the claims refer need not have any particular structure, except to share the amino acid sequence of KARAKKDELR, and because the peptides need not have any particular functional attributes, there is no correlation between any one particular identifying structural feature and any one particularly identifying functional feature, which might permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the peptides to which the claims are directed.  Accordingly it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application and the claims would only serve as an invitation to the artisan to complete the inventive process by discovering the identities of peptides comprising the amino acid sequence of KARAKKDELR, which are expressed by cells in human and non-human subjects and which are processed intracellularly to give rise class I-MHC-restricted epitopes that are recognized by CTLs that when administered to a subject having cancer are effective to treat the disease.
In this instance, there is no language that adequately describes peptides comprising the amino acid sequence of KARAKKDELR (SEQ ID NO: 1), which are expressed by the cells in a subject having a “CMV-associated cancer” and which are processed intracellularly to give rise class I-MHC-restricted epitopes that are recognized by CTLs that when administered to a subject having the cancer are effective to treat the disease.  
The claimed invention comprises administering to a subject with “CMV-associated cancer” a composition comprising CTLs; without the CTLs the claimed invention cannot be practiced.  Here, since the CTLs must recognize epitopes of a peptide comprising the amino acid sequence of KARAKKDELR, the claimed invention cannot be practiced without knowledge of the identities of at least a substantial number of the genus of peptides comprising the amino acid sequence of KARAKKDELR. 
A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Notably, the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to treat cancer when administered to a subject having cancer, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding CTLs comprising TCRs that specifically recognize class I-MHC complexes comprising epitopes of a peptide comprising the amino acid sequence of KARAKKDELR; without such CTLs, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
	So, although the skilled artisan could potentially identify CTLs that might be used in practicing the claimed invention by screening pluralities of CTLs to determine if those that are capable of recognizing class I-MHC complexes comprising peptides comprising epitopes comprising the amino acid sequence of KARAKKDELR (SEQ ID NO: 1) are effectively used to treat cancer in a subject, since again the written description is severable from the enablement requirement, and because the disclosure fails to describe the claimed invention with the requisite clarity and particularity to reasonably convey Applicant’s possession of the claimed invention as of the filing date of the application, the written description requirement is not met.
Absent the adequate description of a representative number of members of the genus of CTLs comprising TCRs that specifically recognize class I MHC-restricted peptides comprising SEQ ID NO: 1 to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify CTLs that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.    
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims are directed to any of a genus of peptides comprising the amino acid sequence of KARAKKDELR, which are processed to yield class I-MHC-restricted epitopes, but which otherwise vary both structurally and functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Then, Applicant is reminded that from the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Once again, given the lack of clarity and particularity by which this application describes the claimed invention, and in particular the CTLs and the peptides comprising the amino acid sequence of KARAKKDELR, which are class I-MHC-restricted epitopes that are recognized the CTLs, it seems pertinent to note that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In summary, in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed CTLs, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

12.	Claims 1, 3-5, 14, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 9 of the amendment filed May 5, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice7), it cannot be practiced without undue experimentation.
In addition it is noted that according to the disclosure in Table 3 at page 35 it would seem that a peptide consisting of the amino acid sequence of KARAKKDELR (SEQ ID NO: 1) was found not to be capable of inducing a T cell response when peripheral blood mononuclear cells (PBMCs) isolated from an HLA-A31+ patient that had undergone an allogeneic hematopoietic stem cell transplantation (HSCT) were cultured in the presence of the peptide and IL-2.  Does this not suggest that the claimed invention cannot reasonably be expected to be effectively used to treat a cancer in an HLA-A31+ subject having cancer, even if the cancer expresses a peptide comprising of the amino acid sequence of KARAKKDELR?  
Nevertheless, in this instance, it is submitted that the specification does little more than state a hypothesis that any CTLs comprising TCRs that specifically recognize to a class I-MHC-restricted epitope of a peptide comprising the amino acid sequence of KARAKKDELR can be effectively used to treat any given type of “CMV-associated cancer” in any given subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify CTLs that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective (i.e., the treatment of cancer in a subject); yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1, 3, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis et al. (Neoplasia. 2009 Jan; 11 (1): 1-9), Yee et al. (Proc. Natl. Acad. Sci. USA. 2002 Dec 10; 99 (25): 16168-73), and Gibson et al. (J. Infect. Dis. 2007 Jun 15; 195 (12): 1789-98).
	Beginning at page 10 of the amendment filed May 5, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn a method of treating cancer expressing a CMV IE-1 polypeptide comprising the amino acid sequence of KARAKKDELR in an HLA-B*07+ and/or HLA-B*08+ human subject, said method comprising administering to the subject a composition comprising an effective number of autologous cytotoxic T lymphocytes (CTLs) that specifically recognize an HLA-B*07 and/or HLA-B*07 complex comprising a peptide epitope consisting the amino acid sequence of KARAKKDELR on the surface of cancer cells in the subject.  
	Michaelis et al. teaches human cytomegalovirus (HCMV) is an oncomodulatory virus that infects tumor cells to increase their malignant potential by protecting the cells from apoptosis and driving their proliferation; see entire document (e.g., the abstract; and pages 2 and 3).  For this reason, Michaelis et al. teaches CMV proteins such as IE-1 are suitable immunotherapeutic targets for treating HCMV-infected cancers; see entire document (e.g., the abstract; and pages 2 and 6)   
Yee et al. teaches the use of adoptive T cell therapy using autologous antigen-specific CD8+ T cell clones for the treatment of cancer patients; see entire document (e.g., the abstract).
Gibson et al. teaches CTLs comprising TCRs that specifically recognize peptide epitopes of CMV IE-1 polypeptide including a peptide epitope consisting of the amino acid sequence of AKARAKKDELR; see entire document (e.g., the abstract; and Table 2 at page 1792).  Gibson et al. teaches the particular peptide epitope consisting of the amino acid sequence of AKARAKKDELR is HLA-B*07- and HLA-B*07-restricted; see, e.g., Table 2.  
Given the teachings of Michaelis et al., Yee et al., and Gibson et al., it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer expressing a CMV IE-1 polypeptide comprising the amino acid sequence of KARAKKDELR in an HLA-B*07+ and/or HLA-B*08+ human subject, said method comprising administering to the subject a composition comprising an effective number of autologous cytotoxic T lymphocytes (CTLs) that specifically recognize an HLA-B*07 and/or HLA-B*07 complex comprising a peptide epitope consisting the amino acid sequence of KARAKKDELR on the surface of cancer cells in the subject.  One ordinarily skilled in the art would have been motived to do so before the effective filing date of the claimed invention in order to treat the cancer in the subject.
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, it is submitted that the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  To be clear, the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as the claims are herein drawn a method of treating cancer expressing a CMV IE-1 polypeptide comprising the amino acid sequence of KARAKKDELR in an HLA-B*07+ and/or HLA-B*08+ human subject, said method comprising administering to the subject a composition comprising an effective number of autologous cytotoxic T lymphocytes (CTLs) that specifically recognize an HLA-B*07 and/or HLA-B*07 complex comprising a peptide epitope consisting the amino acid sequence of KARAKKDELR on the surface of cancer cells in the subject, because Michaelis et al. teaches human cytomegalovirus (HCMV) is an oncomodulatory virus that infects tumor cells to increase their malignant potential by protecting the cells from apoptosis and driving their proliferation, suggesting that CMV proteins such as IE-1 are suitable immunotherapeutic targets for treating HCMV-infected cancers, where  Yee et al. teaches the use of adoptive T cell therapy using autologous antigen-specific CD8+ T cell clones for the treatment of cancer patients and Gibson et al. teaches CTLs comprising TCRs that specifically recognize peptide epitopes of CMV IE-1 polypeptide, including a peptide epitope consisting of the amino acid sequence of AKARAKKDELR, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer expressing a CMV IE-1 polypeptide comprising the amino acid sequence of KARAKKDELR in an HLA-B*07+ and/or HLA-B*08+ human subject, said method comprising administering to the subject a composition comprising an effective number of autologous cytotoxic T lymphocytes (CTLs) that specifically recognize an HLA-B*07 and/or HLA-B*07 complex comprising a peptide epitope consisting the amino acid sequence of KARAKKDELR on the surface of cancer cells in the subject.  One ordinarily skilled in the art would have been motived to do so before the effective filing date of the claimed invention in order to treat the cancer in the subject.
Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
The claimed process utilizes known materials in a known way to achieve predictable results.
It should be no surprise that administering to a composition comprising autologous cytotoxic T lymphocytes (CTLs) that specifically recognize an HLA-B*07 and/or HLA-B*07 complex comprising a peptide epitope consisting the amino acid sequence of KARAKKDELR on the surface of cancer cells in the HLA-B*07+ and/or HLA-B*08+ human subject is effective to “treat” the cancer in the subject.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

17.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis et al. (Neoplasia. 2009 Jan; 11 (1): 1-9), Yee et al. (Proc. Natl. Acad. Sci. USA. 2002 Dec 10; 99 (25): 16168-73), and Gibson et al. (J. Infect. Dis. 2007 Jun 15; 195 (12): 1789-98), as applied to claim 1, 3, 4, 14, and 17 above, and further in view of Bonini et al. (Eur. J. Immunol. 2015 Sep; 45 (9): 2457-69) and Wilkie et al. (J. Immunother. Jul-Aug 2004; 27 (4): 309-16).
	Beginning at page 13 of the amendment filed May 5, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to the method of claim 1 wherein the CTLs are allogeneic CTLs obtained from a bank.
	Michaelis et al., Yee et al., and Gibson et al. teaches that which is set forth in the above rejection but none expressly teach obtaining allogeneic (non-autologous) CTLs for adoptive immunotherapy from a bank of CTLs.
	Bonini et al. teaches adoptive T-cell therapy with either allogeneic or autologous T cells can transfer therapeutic immunity; see entire document (e.g., the abstract).
	Wilkie et al. teaches the establishment and characterization of a bank of cytotoxic T lymphocytes for immunotherapy of epstein-barr virus-associated diseases; see entire document (e.g., the abstract).
	In view of the teachings of Wilkie et al., it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the method suggested by Michaelis et al., Yee et al., and Gibson et al. by acquiring the CTLs to be administering to the subject from a bank of CTLs.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat the cancer in the subject, particularly when for whatever reason it is not possible to procure autologous CTLs.
	Applicant’s arguments, although carefully considered, have not been found persuasive since the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  


Conclusion
18.	No claim is allowed.


19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schuessler et al. (Cancer Res. 2014 Jul 1; 74 (13): 3466-76) teaches autologous CMV-specific T cell therapy for cytomegalovirus as a consolidative treatment for recurrent glioblastoma.
	Ghazi et al. (J. Immunother. 2012 Feb-Mar; 35 (2): 159-68) teaches generation of polyclonal CMV-specific T cells for the adoptive immunotherapy of glioblastoma.
	Crough et al. (Immunol. Cell Biol. 2012 Oct; 90 (9): 872-80) teaches ex vivo functional analysis, expansion and adoptive transfer of CMV-specific T cells in patients with glioblastoma multiforme.
	Walter et al. (N. Engl. J. Med. 1995 Oct 19; 333 (16): 1038-44) teaches reconstitution of cellular immunity against cytomegalovirus in recipients of allogeneic bone marrow by transfer of CMV-specific T cell clones from the donor.
	Peggs et al. (Lancet. 2003 Oct 25; 362 (9393): 1375-7) teaches adoptive cellular therapy for early CMV infection after allogeneic stem-cell transplantation with CMV-specific T cell lines. 
	Caruna et al. (Clin. Cancer Res. 2015 Jul 1; 21 (13): 2952-62) teaches adoptive transfer of CMV-specific CAR-T cells for the treatment of tumors.
	Although not prior art, Leem et al. (Thorax. 2022 Aug; 77 (8): 769-780) teaches the presence of bystander CD8+ TILs specific to CMV in human NSCLC tissues and reports the finding that IL-15 treatment can control tumor growth in a murine NSCLC model with active MCMV infection.
	Çuburu et al. (Proc. Natl. Acad. Sci. USA. 2022 Jun 28; 119 (26): e2116738119; pp. 1-12) teaches MCMV–Specific CD8+ T cells infiltrate solid tumors and that intratumoral injection of MCMV-derived T cell epitopes triggered in situ and systemic expansion of their cognate, MCMV-specific CD4+ or CD8+ T cells, leading to arrest of tumor growth and some durable remissions.
	Fabrizio et al. (Blood Adv. 2021 Jan 26; 5 (2): 496-503) teaches adoptive therapy with CMV-specific cytotoxic T lymphocytes depends on baseline CD41 immunity to mediate durable responses in patients with malignant and nonmalignant disorders.


20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	





slr
August 17, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An “epitope” is defined by the specification at page 7 in paragraph [0028] to mean a protein determinant capable of specific binding to an antibody or a TCR, which usually consists of chemically active surface groupings of molecules such as amino acids or sugar side chains.  Notably TCRs recognize “epitopes” or peptides comprising epitopes when the peptides comprising epitopes are presented by MHC complexes on the surfaces of cells.
        
        2 As noted below, it is unclear which types of cancer are regarded as being associated with CMV, but this statement makes it even less clear which cancers are “treated” using the claimed invention and which are not, particularly since it is not apparent how it should be determined if a given subject has a “CMV-associated” cancer that is treatable using the claimed invention and why it should be presumed that such cancer is treatable using CTLs that do not target the cancer cells.  In addition, it is not clear if the subject must have an active CMV infection, if any cancer in the subject is to be treated using the claimed invention.  This seems relevant since it is known that a very large proportion of even healthy adults have CMV or have had a CMV infection (and once present, always present).  It follows that most cancers occurring in adults might perhaps be said to be “associated” with CMV, but which ones are those that are treatable using the claimed invention?
        3 Notably the term “subject” is defined at page 9 of the specification in paragraph [0036] to mean “a human or non-human animal selected for treatment or therapy”; and yet, only humans express HLA molecules (e.g., HLA-A31) naturally.  
        
        4 Here it is aptly noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        
        5 See, e.g., Table 2 at pages 37 and 38.
        6 See Example 2 beginning at page 36 and the information provided by Table 2 at pages 37 and 38.
        7 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.